Case: 1:19-cv-06028 Document #: 38 Filed: 12/17/20 Page 1 of 2 PageID #:122




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

      The Terraces Condominium
      Association, in Illinois not-for-profit
      corporation,

            Plaintiff,
                                                    Case No. 19-cv-6028
      v.

      Insurance Company of Greater New
      York,

            Defendant.



                             NOTICE OF JOINT MOTION

        On December 31, 2020 at 11:00 a.m., or as soon thereafter as counsel may be
heard, I shall appear before the Honorable John R. Blakey or any judge sitting in his stead
in Courtroom 1203 of the Everett McKinley Dirksen Federal Building, 219 South
Dearborn Street, Chicago, Illinois, and shall then and there present the parties Joint
Motion To Extend Deadline For Completion of Fact and Expert Discovery, a copy of
which was previously served upon you.

                                      /s/ Benjamin J. Rooney
                                      Benjamin J. Rooney
                                      128 South County Farm Road
                                      Wheaton, Illinois 60187
                                      (630) 384-8331
                                      Counsel for Plaintiff


                                      /s/ Sarah J/Johnson
                                      Sarah J. Johnson
                                      Foran Glennon Palandech Ponzi & Rudloff PC
                                      222 North LaSalle Street, Suite 1400
                                      Chicago, Illinois 60601
                                      (312) 863-5014
                                      Counsel for Defendant




                                                1
Case: 1:19-cv-06028 Document #: 38 Filed: 12/17/20 Page 2 of 2 PageID #:123




                              CERTIFICATE OF SERVICE

I hereby certify that on December 17, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following by operation of the Court’s electronic case
filing system.


                                                               /s/ Benjamin J. Rooney
                                                               Benjamin J. Rooney
                                                               128 South County Farm Road
                                                               Wheaton, Illinois 60187
                                                               (630) 384-8331
                                                               Counsel for Plaintiff




                                              2
